' Case 4:19-cv-00698-JED-FHM Document 3 Filed in USDC ND/OK on 12/20/19 Page 1 of 4
{PA
AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Northern District of Oklahoma

(1) UNITED STATES OF AMERICA,

 

 

)
Plaintiff
V. ) Civil Action No. 19-CV-698-JED-FHM
(4) ROBERT PALMS, )
_ )
Defendant )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ROBERT PALMS

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Marianne Hardcastle

Assistant United States Attorney
110 W. 7th Street, Suite 300
Tulsa, OK 74119

[f you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT
g

A

   
  

DEC 20 201

rk C. McCartt, Clerk
uty Clerk

Date:

Signature of Clerk ("
Case 4:19-cv-00698-JED-FHM Document 3 Filed in USDC ND/OK on 12/20/19 Page 2 of 4

AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Northern District of Oklahoma

(1) UNITED STATES OF AMERICA,

 

Plaintiff

v. Civil Action No. 19-CV-698-JED-FHM

(3) REGINALD PROMISE,

 

Defendant

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) REGINALD PROMISE

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Marianne Hardcastle

Assistant United States Attorney
110 W. 7th Street, Suite 300
Tulsa, OK 74119

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT
pate VLU 2.0 2019 C Mark C. MoCartt, Clerk
ale, = = ~

 

Signature eo Deputy Clerk
Case 4:19-cv-00698-JED-FHM Document 3 Filed in USDC ND/OK on 12/20/19 Page 3 of 4

AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Northern District of Oklahoma

(1) UNITED STATES OF AMERICA,

 

Plaintiff

v. Civil Action No. 19-CV-698-JED-FHM

(2) NATALIE MCCURTAIN PALMS,

 

Ne Ne ee et Ne a

Defendant

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) NATALIE MCCURTAIN PALMS

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Marianne Hardcastle

Assistant United States Attorney
110 W. 7th Street, Suite 300
Tulsa, OK 74119

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Mark C. McCartt, Clerk

    

Date: JEC 2 0 2019

Si gnature of Clerk or Deputy Clerk
Case 4:19-cv-00698-JED-FHM Document 3 Filed in USDC ND/OK on 12/20/19 Page 4 of 4

AO 440 (Rev. 12/09) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Northern District of Oklahoma

(1) UNITED STATES OF AMERICA,

 

Plaintiff
Vv. Civil Action No. 19-CV-698-JED-FHM

(1) RAMAR TRAVELLE PALMS,

 

i

Defendant

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) RAMAR TRAVELLE PALMS

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Marianne Hardcastle

Assistant United States Attorney
110 W. 7th Street, Suite 300
Tulsa, OK 74119

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT
Mark C. McCartt, Clerk

    
  

fy
ch AYA AALR on \
Date: _ | LU é 0 4Uly ( |

Sigv “TS

cor Deputy Clerk
